Case 3:21-cv-00288-MHL Document 1 Filed 05/03/21 Page 1 of 17 PageID# 1




                                                          3:21cv00288
Case 3:21-cv-00288-MHL Document 1 Filed 05/03/21 Page 2 of 17 PageID# 2
Case 3:21-cv-00288-MHL Document 1 Filed 05/03/21 Page 3 of 17 PageID# 3
Case 3:21-cv-00288-MHL Document 1 Filed 05/03/21 Page 4 of 17 PageID# 4
Case 3:21-cv-00288-MHL Document 1 Filed 05/03/21 Page 5 of 17 PageID# 5
Case 3:21-cv-00288-MHL Document 1 Filed 05/03/21 Page 6 of 17 PageID# 6
Case 3:21-cv-00288-MHL Document 1 Filed 05/03/21 Page 7 of 17 PageID# 7
Case 3:21-cv-00288-MHL Document 1 Filed 05/03/21 Page 8 of 17 PageID# 8
Case 3:21-cv-00288-MHL Document 1 Filed 05/03/21 Page 9 of 17 PageID# 9
Case 3:21-cv-00288-MHL Document 1 Filed 05/03/21 Page 10 of 17 PageID# 10
Case 3:21-cv-00288-MHL Document 1 Filed 05/03/21 Page 11 of 17 PageID# 11
Case 3:21-cv-00288-MHL Document 1 Filed 05/03/21 Page 12 of 17 PageID# 12
Case 3:21-cv-00288-MHL Document 1 Filed 05/03/21 Page 13 of 17 PageID# 13
Case 3:21-cv-00288-MHL Document 1 Filed 05/03/21 Page 14 of 17 PageID# 14
Case 3:21-cv-00288-MHL Document 1 Filed 05/03/21 Page 15 of 17 PageID# 15
Case 3:21-cv-00288-MHL Document 1 Filed 05/03/21 Page 16 of 17 PageID# 16
Case 3:21-cv-00288-MHL Document 1 Filed 05/03/21 Page 17 of 17 PageID# 17
